Opinion by
Head, J.,
The opinion filed by the learned court below in entering judgment on the verdict is so clear and satisfactory that there is but little left for us to do except,to express our approval of the conclusion reached.
It is therein well said that the Act of April 11, 1899, P. L. *32638, “ is designed in the interest of the public and the general and incidental power of the school board, in meeting promptly emergency calls for public protection against grave dangers of infectious and contagious diseases, should receive a broad and liberal construction.” One of the highest functions of any government, general'or local, is to protect and safeguard the public health. In vain would the commonwealth annually expend her millions for the education of her children and rear temples in which their attendance is compelled by law, unless practical means were provided to prevent, in time of pestilence, the very aggregation of the children becoming itself a source of increased danger to them and a multiplication of the forces of destruction threatening them. The act of 1899 is an effort on the part of the legislature to provide such means in townships, as already exist in cities and boroughs through the operations of boards of health.
Under its terms the school boards are not only given, generally, “full power and authority to make and enforce all needful rules and regulations to prevent the introduction and spread of contagious or infectious diseases; ” but are expressly authorized “ to enter at any time upon any premises in the said township in which there is suspected to be any contagious or infectious disease, or nuisance productive of such disease, for the purpose of abating any nuisance found thereon detrimental to the public health.” These powers, the act declares, may be exercised- “by themselves, or by a sanitary agent to be by them appointed.” In the light of this language we cannot assent to the conclusion, urged by the learned counsel for the appellant, that the board may lawfully act or expend any public money only through a sanitary agent, after such agent had been selected in the manner prescribed by the act. Such a construction would do violence to both the letter and spirit of the law.
When the fact that smallpox had appeared in their township was brought to the attention of the school board of the defendant, they acted with commendable promptness. Their committee, duly appointed and armed with the powers conferred by law on the board, visited the premises of the stricken person, and among other acts performed by them, they employed the plaintiffs to bury the body of a colored woman who had died *327in that house from the loathsome disease. Such act was not only responsive to the demands of our common humanity, but it was the abating of a nuisance of the most menacing character. The only way to abate such a nuisance and thus discharge the imperative duty, was to bury the body decently out of sight. We think, therefore, the learned court below was clearly right in entering judgment on the verdict.
Judgment affirmed.